     Case 1:19-cv-01803-DAD-SKO Document 10 Filed 07/01/20 Page 1 of 2


1

2

3

4

5

6                         UNITED STATES DISTRICT COURT
7                               EASTERN DISTRICT OF CALIFORNIA

8

9     LEO EVANS,                                        Case No. 1:19-cv-01803-DAD-SKO
                         Plaintiff,
10                                                      ORDER TO SHOW CAUSE WHY THE
           v.                                           ACTION SHOULD NOT BE DISMISSED
11    MADERA POLICE DEPARTMENT, et                      FOR PLAINTIFFS’ FAILURE TO
      al.,                                              COMPLY WITH THE COURT’S ORDER
12
                         Defendants.                    (Doc. 8)
13
                                                        TWENTY-ONE (21) DAY DEADLINE
14

15
            On December 30, 2019, Plaintiff filed the complaint in this case against Defendants. (Doc.
16
     1.) Plaintiff also filed a motion to proceed in forma pauperis, which was granted on January 29,
17
     2020, after Plaintiff submitted his prisoner trust account statement. (Docs. 3, 5, 6.)
18
            On March 3, 2020, the Court issued an order finding that Plaintiff’s complaint failed to state
19
     any cognizable claims and granting leave until March 24, 2020, for Plaintiff to file an amended
20
     complaint. (Doc. 8.) To date, Plaintiff has not filed an amended complaint or requested an
21
     extension of time in which to do so.
22
            The Local Rules of the United States District Court for the Eastern District of California,
23
     corresponding with Rule 11 of the Federal Rules of Civil Procedure, provide, “[f]ailure of counsel
24
     or of a party to comply with . . . any order of the Court may be grounds for the imposition by the
25
     Court of any and all sanctions . . . within the inherent power of the Court.” E.D. Cal. L.R. 110.
26
     “District courts have inherent power to control their dockets,” and in exercising that power, a court
27
     may impose sanctions, including dismissal of an action. Thompson v. Housing Authority of Los
28
                                                        1
     Case 1:19-cv-01803-DAD-SKO Document 10 Filed 07/01/20 Page 2 of 2


1    Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action with prejudice, based

2    on a party’s failure to prosecute an action or failure to obey a court order, or failure to comply with

3    local rules. See, e.g. Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for

4    failure to comply with an order requiring amendment of complaint); Malone v. U.S. Postal Service,

5    833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with a court order); Henderson

6    v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to prosecute and to comply

7    with local rules).

8             Based on the foregoing, Plaintiff is ORDERED to show cause, within twenty-one (21)

9    days of the date of service of this Order, why this action should not be dismissed for his failure

10   to comply with the Court’s March 3, 2020 Order, (Doc. 8), within the specified period of time.

11   The Court further CAUTIONS Plaintiff that, if he fails to file this statement within twenty-one (21)

12   days of the date of service of this Order, the Court will recommend to the presiding district court

13   judge that this action be dismissed, in its entirety.

14
     IT IS SO ORDERED.
15

16   Dated:     July 1, 2020                                       /s/   Sheila K. Oberto              .
                                                             UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26
27

28
                                                             2
